DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 18-21 are pending (claim set as filed on 08/09/2021).
	Applicant’s election without traverse of Group I is again acknowledged. Claims 10-12 stand withdrawn as being directed to the non-elected invention.
	Therefore, claims 1-9, 13-16, and 18-21 are presented for examination.
	
Priority
	This application filed on 03/31/2017 has a provisional application no. 62/316,781 filed on 04/01/2016.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  
Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56). The Examiner notes that during inventors and prior art searches, it appears that the inventors may have pertinent or relevant applications, patents, and/or non-patent literatures. 
Withdrawal of Rejections
The response and amendments filed on 08/09/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0026468 A1) as evidenced by Konig (Intestinal Microorganisms of Termites and Other Invertebrates) in view of Kaletta (US 2010/0011654A1) - all references previously cited.
Claim interpretation: regarding claim 1’s recitation of “or (c) both (a) and (b)”, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 (II)). In other words, the “or” indicates that the claims has either (a) a neonicotinoid or (b) an RNAi construct (but not both otherwise said recitation would be redundant) under the broadest reasonable 
Henderson’s general disclosure relates a biological control for termites including subterranean termites such as C. formosanus with a mixture of lufenuron with an opportunistic pathogen wherein the combination greatly enhances the effectiveness of the individual components (i.e. synergistic) (see abstract & ¶ [0002]-[0003]).
Regarding base claim 1, Henderson teaches an effective biological control for termites comprising administering a mixture of a chitin synthesis inhibitor such as lufenuron with one or more bacterial or fungal species that are termite pathogens or opportunistic pathogens of termites (see ¶ [0017]). In the presence of lufenuron, the opportunistic pathogens kills the termites (see abstract). Henderson meets the limitation of manipulating expression for the reasons explained below. 
Regarding claim 2, Henderson teaches fungi that are pathogens of termites, or fungi that are opportunistic pathogens of termites having weakened immunity selected from Metarhizium, Beauveria, and Aspergillus (see ¶ [0149] & col. 12, claims 9-10). 
Regarding claim 3, Henderson discloses that lufenuron and other chitin inhibitors block the formation of the exoskeleton, thus reducing the ability of the termite cuticle to operate as a barrier against microbial pathogens. Lufenuron may suppress disease resistance of termites by disrupting the function of the peritrophic membrane to prevent microbial infection in the midgut. Lufenuron also appears to influence cellular responses, humoral responses, and metabolic enzymes associated with termite immunity (see ¶ [0007]). Konig (evidence document) discloses 
Henderson teaches Pseudomonas aeruginosa and Serratia marcescens are among the hundreds of bacterial species that are naturally associated with C. formosanus. The strong immune responses and pathogen defense behaviors of C. formosanus greatly decrease the risk of microbial infection (see ¶ [0008], [0025]). As noted above, the mixture of lufenuron and an opportunistic pathogen alters the defense mechanisms of the termites.
Henderson discloses microbial pathogens do not work well to control C. formosanus in the field, due to its strong immune response and social behaviors; wherein social behavior plays an important role in termite disease resistance (see ¶ [0004], [0014]). Henderson teaches the termite’s social behavioral patterns were disrupted when treated with lufenuron (see ¶ [0133]-[0134]).
However, Henderson does not teach: administering a neonicotinoid comprising imidacloprid or a sub-lethal dose (claims 1(a), 5-6); or functional limitations of gene regulation as seen in claims 7-9.
Kaletta’s general disclosure relates to compositions in control of insects and/or arachnids populations and suitable kits for use in an RNAi based method of controlling insects (see abstract & ¶ [0001]). Kaletta teaches pest control of insects include termites such as R. flavipes (see ¶ [0002], [0035], [0063]). 
Kaletta teaches suitable active ingredients which may act in a complementary manner to the double stranded RNA molecules include imidacloprid (acetylcholine receptor which are generally included in bait compositions) (see ¶ [0171], [0196], [0214], and [0241]). Kaletta 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or combine imidacloprid such as taught by Kaletta in the method of Henderson. The ordinary artisan would have been motivated to do so is because Kaletta discloses that imidacloprid is a common ingredient generally included in bait compositions. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., pesticides for controlling termites). The ordinary artisan would have had a reasonable expectation of success because both Henderson and Kaletta are in the same field of endeavor directed to methods and compositions for controlling termites. 
Regarding the claim limitations pertaining to the sub-lethal dose of neonicotinoid and imidacloprid, the MPEP at 2144.05 states:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Therefore, the disclosure of Kaletta establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that concentration is a result effective variable that can be tested. For example, Kaletta recognizes that insecticides are safe at certain prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s arguments filed on 08/09/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing the 1st ¶ of page 12 of the remarks) that nothing in Kaletta nor Henderson teaches a sub-lethal dose of neonicotinoid because the cited references are designed to kill insects (i.e. an insecticidal or arachnicidal), for the purposes of clarity, the Examiner requests clarification on the record if whether the instant claimed invention will eventually result in the death of the termites or not. The instant specification at ¶ [0100] of the pre-grant publication states “For insecticide treatments, filter paper discs were treated with a 0.0001% aqueous solution of imidacloprid” and therefore, it is the Examiner’s understanding that both the instant invention and the cited references as a whole are eventually directed to an insecticidal effect by increasing the termite’s susceptibility to opportunistic pathogens (e.g. claim 
In response to Applicant’s argument (addressing the 2nd ¶ of page 12 of the remarks) that nothing in Kaletta nor Henderson alludes to using an imidacloprid sub-lethal dose lower than a 1% concentration, this argument is not persuasive because the prior office action stated that Kaletta establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that concentration is a result effective variable that can be tested. For example, Kaletta recognizes that insecticides are safe at certain concentration, but can and do impact on human health when incorporated at higher dosages or over long periods (see ¶ [0005]) and further teaches laboratory trials with dilution to effect the concentration (see ¶ [0240]). Said differently, the prior arts may have used 1% or 2% concentration of imidacloprid for insecticidal effect, but this does not restrict testing of different concentrations for safety because Kaletta alludes to laboratory trials with dilution to effect the concentration and considering that imidacloprid will be combined with Henderson’s chitin synthesis inhibitor (lufenuron) as further explained below. 
In response to Applicant’s argument (addressing adjoining ¶ of pages 12-13 of the remarks) that “both Kaletta and Henderson are geared towards killing termites. Using a sub-lethal dose of the active ingredient is in directed contrast to this goal”, this argument is not persuasive because Kaletta also recognizes the safety concerns of insecticides to human health risks (see, for example, Kaletta at ¶ [0004]-[0005]). One of ordinary skill in the art would test or start at the lowest concentrations and slowly titrate up when performing safety clinical data because these formulations are intended for household applications and also want it to be sub-
In response to Applicant’s argument (addressing of pages 13-14 of the remarks) nothing in the cited references teaches an RNA interference construct that is complementary to and/or targets a symbiont nucleotide sequence, note that a new grounds of rejection necessitated by amendments will address the RNAi embodiments that targets the symbiont as further detailed below.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0026468 A1) in view of Scharf-1 (US Patent no. 7,968,525 B1). 
Scharf-2 (US Patent no. 8,445,240 B2).
Henderson’s general disclosure relates a biological control for termites including subterranean termites such as C. formosanus with a mixture of lufenuron with an opportunistic pathogen wherein the combination greatly enhances the effectiveness of the individual components (i.e. synergistic) (see abstract & ¶ [0002]-[0003]).
Regarding claim 13’s limitation pertaining to “exposing the termite to at least one pathogen” and increasing susceptibility of the termite to the pathogen, Henderson teaches an effective biological control for termites comprising administering a mixture of a chitin synthesis inhibitor such as lufenuron with one or more bacterial or fungal species that are termite pathogens or opportunistic pathogens of termites (see ¶ [0017]). In the presence of lufenuron, the opportunistic pathogens kills the termites (see abstract). Henderson teaches fungi that are pathogens of termites, or fungi that are opportunistic pathogens of termites having weakened immunity selected from Metarhizium, Beauveria, and Aspergillus (see ¶ [0149] & col. 12, claims 9-10). 
Henderson teaches Pseudomonas aeruginosa and Serratia marcescens are among the hundreds of bacterial species that are naturally associated with C. formosanus. The strong immune responses and pathogen defense behaviors of C. formosanus greatly decrease the risk of microbial infection (see ¶ [0008], [0025]). Henderson discloses microbial pathogens do not work well to control C. formosanus in the field, due to its strong immune response and social behaviors; wherein social behavior plays an important role in termite disease resistance (see ¶ 
However, Henderson does not teach: manipulating expression of a target gene of a symbiont within the gut of the termite by administering a composition comprising an RNA interference construct (claims 13’s limitations, 14-15, and 19). 
	Scharf-1’s general disclosure relates to termite control and in particular to methods, bait matrix compositions and kits for increasing the mortality of termites (R. flavipes) and decreasing the viability of termite colonies utilizing RNA interference techniques to target new termiticides sites, such as the genes controlling cellulase activity, genes that participate in hormone signaling during termite caste differentiation (see abstract & col. 1, lines 15-23). Scharf teaches a “method of termite control utilizing RNA interference techniques. The cellulases are a family of enzymes that hydrolyze the beta 1,4, linkages of cellulose and permits this conversion of cellulose into energy sources. They appear to have endogenous cellulases, as well as cellulases that arise from symbionts that live in the termites’ guts” (see col. 1, lines 53-60). Scharf teaches “a method of increasing termite mortality by administering dsRNA corresponding to endogenous lignocellulose enzyme-encoding genes or endosymbiotic lignocellulase enzyme-coding genes to the termites” and further teaches a bait matrix composition comprising dsRNA corresponding to endosymbiotic lignocellulase enzyme-encoding genes to the termites (see col. 4, lines 45-49, & col. 5, lines 17-20). 
	Scharf-2’s general disclosure is related to enzymes and nucleic acid molecules encoding and/or expressing said enzymes of the gut of the termite Reticulitermes flavipes (see abstract & col. 1, lines 37-42). Scharf discloses “termites digest lignocellulose with the assistance of endogenous and symbiont-produced digestive enzymes and co-factors. Termite gut 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or combine the RNA interference constructs such as taught by the Scharf references in the method of Henderson for an additive effect in controlling termites. The ordinary artisan would have been motivated to do so is because Scharf-1 first suggests utilizing RNA interference techniques to target new termiticides sites by administering dsRNA corresponding to endogenous genes or endosymbiotic genes. It would have been further obvious to use RNAi that corresponds or complementary target genes of the endosymbiont as Scharf-2 discloses that the majority of recognized protein domains correspond to glycoside hydrolase families and for the termite gut library, also numerous genes encoding detoxification and antioxidant enzymes (e.g. cytochrome P450, esterases, carboxylesterases, glutathione-S-transferase) were identified from sequencing of the EST libraries. Thus, since Scharf-2 suggest targeting the claimed proteins as seen in claims 18-19, then it should meet the claim limitations of the nucleotide sequence. The ordinary artisan would have had a reasonable expectation of success as all the references in are the same field of endeavor directed to termite control. 
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0026468 A1) in view of Scharf-1 (US Patent no. 7,968,525 B1). 
Scharf-2 (US Patent no. 8,445,240 B2) as applied to claims 13-15 and 19 above, and in further view of Boucias (The Effects of Imidacloprid on the Termite Reticulitermes flavipes and its Interactions with the Mycopathogen Beauveria bassiana, 1996). 
	The references of Henderson, Scharf-1, and Scharf-2 are discussed above.
However, the combined references do not teach: administering a neonicotinoid comprising a sub-lethal dose of imidacloprid at or near 0.0001% (claims 16 and 21).
Boucias discloses that the chemical imidacloprid is a neurotoxin and acts by binding to the nicotinic acetylcholine receptor (see page 103, right col. last ¶). Boucias teaches “imidacloprid concentrations of 0.001% - 0.0001% appeared to be the threshold level required to induce significant changes in termite activity” (see page 110: Results).
It would have been obvious to one of ordinary skill in the art to employ or combine a neonicotinoid comprising a sub-lethal dose of imidacloprid at or near 0.0001% such as taught by Boucias in the method of the combined references. The ordinary artisan would have been motivated to do is because Boucias teaches imidacloprid at the claimed range to be effective to altering termite activity and thereby, an additive effect can be reasonable beneficially expected. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0026468 A1) in view of Scharf-1 (US Patent no. 7,968,525 B1) and Scharf-2 (US Patent no. 8,445,240 B2) as applied to claims 13-15 and 19 above, and in further view of Peterson (Quantification of symbiotic contributions to lower termite lignocellulose digestion using antimicrobial treatments, 2015 - previously cited).

However, the combined references do not teach: the step of downregulating the targeted gene comprises administering kanamycin to the termite (claim 20).
Peterson discloses using multiple antimicrobial treatments to induce differing degrees of dysbiosis in the termite gut, leading to variably altered symbiont abundance and diversity, and lignocellulolytic capacity (see abstract). Peterson teaches treatment with four antimicrobials were used: ampicillin, kanamycin, metronidazole, and tetracycline which resulted in distinct fluctuations in symbiont abundance and reduction in lignocellulose breakdown (see page 81, adjoining ¶, and page 83: Results which discloses the broad spectrum antibiotics of kanaymycin and tetracycline significantly reduced gut bacteria). Peterson concludes that bacteria can directly metabolize carbohydrate and phenolic components of lignocellulose and indirectly supply the termite host and protists with essential nutrients absent in lignocellulose (see page 87: Conclusion).
It would have been obvious to one of ordinary skill in the art to employ or combine the antimicrobial agent of kanamycin such as taught by Peterson in the method of -Henderson. The ordinary artisan would have been motivated to do so is because Peterson demonstrates that kanamycin treatment results in dysbiosis in the termite gut. In other words, the addition of kanamycin will alter the symbiotic microbiome leading to less sugar breakdown resulting in less nutrients thereby having a detrimental effect on the survival of the termites. The ordinary artisan would have had a reasonable expectation of success because both modified-Henderson and Peterson are directed to symbiosis of the termite gut and administration of agents to termites thereof.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Raemaekers (US 2013/0058890 A1) discloses methods for controlling insect infestation via RNAi-mediated gene silencing (see abstract & ¶ [0001], [0011]-[0013]). Raemaekers discloses “An alternative biological agent is dsRNA. Over the last few years, down-regulation of genes (also referred to as “gene silencing”) in multicellular organisms by means of RNA interference or “RNAi” has become a well-established technique. RNA interference or “RNAi” is a process of sequence-specific down-regulation of gene expression (also referred to as “gene silencing” or “RNA-mediated gene silencing”) initiated by double-stranded RNA (dsRNA) that is complementary in sequence to a region of the target gene to be down-regulated” (see ¶ [0007]-[0008]). Raemaekers discloses the insect may be an insect that causes unwanted damage to substrates or materials, such as termites (e.g. Reticulitermes flavipes (the eastern subterranean termite)) (see ¶ [0032]-[0033], [0045]). 

	Ivashuta (AU 2009267007 B2, publication date 01/07/2010) discloses recombinant DNA constructs and methods for manipulating expression of a target gene that is regulated by a small RNA, by interfering with the binding of the small RNA to its target gene (see abstract & ¶ [002]). Ivashuta discloses the target gene includes: an endogenous gene of a prokaryotic or eukaryotic symbiont associated with a pest (see ¶ [0024]-[0025], [0051]). Ivashuta further teaches “Symbionts also include non-invertebrate symbionts, such as prokaryotes and eukaryotic protists. An invertebrate pest can be controlled indirectly by targeting a symbiont that is associated, internally or externally, with the invertebrate pest. For example, prokaryotic endosymbionts in termites. In an alternative approach, expression of an endogenous target gene of the invertebrate pest can be modified in such a way as to control a symbiont of the invertebrate, in turn affecting the host invertebrate” (see ¶ [0054]).

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653